This case is controlled by Meltzer v. State Land OfficeBoard, ante, 541.
This is a bill to quiet title; and from a decretal order dismissing the bill of complaint on motion of a defendant, plaintiffs have appealed. Notwithstanding the character of the proceedings is somewhat different and a different parcel of land is involved, the factual background and the legal questions raised are so similar to those in Meltzer v. State Land OfficeBoard, ante, 541, handed down herewith, that decision therein is decisive of the instant case. For the reasons stated in Meltzer
v. *Page 551 State Land Office Board, supra, the order dismissing this bill of complaint is affirmed, and no costs are awarded.
CHANDLER, C.J., and BOYLES, STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.